Order filed, January 21, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00915-CV
                                 ____________

    IN THE MATTER OF THE MARRIAGE OF CLIFFORD LAYNE
 HARRISON AND CONNIE VASQUEZ HARRISON AND IN THE JOINT
  INTEREST OF JOHN ERNEST LEE HARRISON II, AND VICTORIA
          MADELINE HARRISON, CHILDREN, Appellant


                    On Appeal from the 311th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2006-68864


                                      ORDER

      The reporter’s record in this case was due December 23, 2014. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Marilee Anderson, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM